

Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
OTHER LOAN DOCUMENTS
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) made as of this 30th day of
September, 2016, by and among CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a
Delaware limited partnership (the “Borrower”), CARTER VALIDUS MISSION CRITICAL
REIT II, INC., a Maryland corporation (“REIT”), THE ENTITIES LISTED ON THE
SIGNATURE PAGES HEREOF AS SUBSIDIARY GUARANTORS (hereinafter referred to
individually as a “Subsidiary Guarantor” and collectively, as “Subsidiary
Guarantors”; REIT and the Subsidiary Guarantors are sometimes hereinafter
referred to individually as a “Guarantor” and collectively as “Guarantors”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), THE
OTHER LENDERS LISTED ON THE SIGNATURES PAGES HEREOF AS LENDERS (KeyBank and the
other lenders are listed on the signatures pages hereof as Lenders,
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association, as Agent for the Lenders (the “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower and KeyBank, individually and as Agent, and the Lenders
entered into that certain Second Amended and Restated Credit Agreement dated as
of December 22, 2015 (the “Credit Agreement”); and
WHEREAS, each of the Guarantors are a party to that certain Second Amended and
Restated Unconditional Guaranty of Payment of Performance in favor of Agent and
the Lenders dated as of December 22, 2015 (the “Guaranty”);
WHEREAS, Borrower and Guarantors have requested that the Agent and the Lenders
make certain modifications to the Credit Agreement and the Guaranty; and
WHEREAS, the Agent and certain of the Lenders have consented to such
modifications, subject to the execution and delivery of this Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
Definitions. All terms used herein which are not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Modification of the Credit Agreement. The Agent, the Lenders and the Borrower
hereby amend the Credit Agreement as follows:
(a)    By deleting in its entirety the definition of “Applicable Margin”
appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof the
following:


1



--------------------------------------------------------------------------------




"Applicable Margin. On any date the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness of REIT and its respective Subsidiaries to the
Gross Asset Value of REIT and its respective Subsidiaries:
Pricing Level
Ratio
LIBOR Rate Loans
Base Rate Loans
Pricing Level 1
Less than 40%
2.00%
1.00%
Pricing Level 2
Greater than or equal to 40% but less than 45%
2.25%
1.25%
Pricing Level 3
Greater than or equal to 45% but less than 55%
2.45%
1.45%
Pricing Level 4
Greater than or equal to 55%
2.65%
1.65%



The initial Applicable Margin shall be at Pricing Level 1. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
day of the first (1st) month following the delivery by Borrower to the Agent of
the Compliance Certificate after the end of a calendar quarter. In the event
that Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then without limiting any
other rights of the Agent and the Lenders under this Agreement, the Applicable
Margin for Loans shall be at Pricing Level 4 until such failure is cured within
any applicable cure period, or waived in writing by the Required Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first (1st)
day of the first (1st) month following receipt of such Compliance Certificate.
In the event that the Agent, REIT, or the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Revolving Credit Commitments are in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall as soon as practicable deliver to the Agent
the corrected financial statements for such Applicable Period, (ii) the
Applicable Margin shall be determined as if the Pricing Level for such higher
Applicable Margin were applicable for such Applicable Period, and (iii) the
Borrower shall within three (3) Business Days of demand thereof by the Agent pay
to the Agent the accrued additional amount owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Agent in accordance with this Agreement."
(b)    By modifying subparagraph (a) of the definition of "Pool Availability" in
§1.1 of the Credit Agreement by deleting the words and figures "sixty percent
(60.0%)" in the third line thereof, and inserting in lieu thereof the words and
figures "fifty-five percent (55.0%)".


2



--------------------------------------------------------------------------------




(c)    By deleting in its entirety the definition of “Revolving Credit Loan or
Revolving Credit Loans ” appearing in §1.1 of the Credit Agreement, and
inserting in lieu thereof the following:
"Revolving Credit Loan or Revolving Credit Loans". An individual Revolving
Credit Loan or the aggregate Revolving Credit Loans, as the case may be, in the
maximum principal amount of TWO HUNDRED SIXTY-FIVE MILLION AND NO/100 DOLLARS
($265,000,000.00) (subject to increase as provided in §2.11) to be made by the
Revolving Credit Lenders hereunder as more particularly described in §2.1.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).
(d)    By deleting in its entirety the definition of “Term Loan or Term Loans ”
appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof the
following:
"Term Loan or Term Loans". An individual Term Loan or the aggregate Term Loans,
as the case may be, in the maximum principal amount of FIFTY MILLION AND NO/100
DOLLARS ($50,000,000.00) (subject to increase as provided in §2.11) made by the
Term Loan Lenders hereunder.
(e)    By deleting in its entirety the definition of “Total Commitment”
appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof the
following:
“Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As September 30, 2016, the Total Commitment is THREE HUNDRED
FIFTEEN MILLION AND NO/100 DOLLARS ($315,000,000.00). The Total Commitment may
increase in accordance with §2.11.”
(f)    By deleting in its entirety the definition of “Total Revolving Credit
Commitment” appearing in §1.1 of the Credit Agreement, and inserting in lieu
thereof the following:
“Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of September
30, 2016, the Total Revolving Credit Commitment is TWO HUNDRED SIXTY-FIVE
MILLION AND NO/100 DOLLARS ($265,000,000.00). The Total Revolving Credit
Commitment may increase in accordance with §2.11.”
(g)    By deleting in its entirety the definition of “Total Term Loan
Commitment” appearing in §1.1 of the Credit Agreement, and inserting in lieu
thereof the following:
"Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of September 30, 2016, the
Total Term Loan Commitment is FIFTY MILLION AND NO/100 DOLLARS ($50,000,000.00).
The Total Term Loan Commitment may increase in accordance with §2.11."


3



--------------------------------------------------------------------------------






(h)    By deleting §9.10 of the Credit Agreement in its entirety, and inserting
in lieu thereof the following:
"§9.10    Minimum Property Requirement. The Pool shall not at any time consist
of less than twenty (20) Pool Properties with an aggregate Appraised Value of
not less than $400,000,000.00."
Modification to Guaranty. Guarantors, Agent and the Lenders do hereby modify and
amend the Guaranty by deleting in its entirety paragraph (a) on page 1 of the
Guaranty, appearing on page 1 thereof, and inserting in lieu thereof the
following:
Commitments.
(a)    As of the “Effective Date” (as hereinafter defined) of this Amendment and
following satisfaction of all conditions thereto as provided herein, the amount
of each Lender’s Revolving Credit Commitment, Term Loan Commitment and Total
Commitment shall be the amount set forth on Schedule 1.1 attached hereto.
(b)    In connection with the Commitment Increase, each existing Lender whose
Revolving Credit Commitment has been increased or decreased shall be issued on
the Effective Date a replacement Revolving Credit Note in the principal face
amount of its Revolving Credit Commitment, which will be a “Revolving Credit
Note” under the Credit Agreement. Each such Revolving Credit Note shall provide
that it is a replacement for the existing Revolving Credit Note of each such
Revolving Credit Lender, and following the Effective Date each existing
Revolving Credit Lender will promptly return to Borrower its existing Revolving
Credit Note that is being replaced marked “Replaced”. On the Effective Date of
this Amendment the outstanding principal balance of the Revolving Credit Loans
shall be reallocated among the Revolving Credit Lenders such that the
outstanding principal amount of Revolving Credit Loans owed to each Revolving
Credit Lender shall be equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the outstanding principal amount of all Revolving
Credit Loans. The participation interests of the Revolving Credit Lenders in
Swing Loans and Letters of Credit shall be similarly adjusted. On the Effective
Date, each of those Revolving Credit Lenders whose Revolving Credit Commitment
Percentage is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Revolving Credit Lenders whose Revolving
Credit Commitment Percentage is decreasing as necessary to accomplish the
required reallocation of the outstanding Revolving Credit Loans.
(c)    In connection with the Commitment Increase, each existing Lender whose
Term Loan Commitment has been increased or decreased shall be issued on the
Effective Date a replacement Term Loan Note in the principal face amount of its
Term Loan Commitment, which will be a "Term Loan Note" under the Credit
Agreement. Each such Term Loan Note shall provide that it is a replacement for
the existing Term Loan Note of each such Term Loan Lender, and following the
Effective Date each existing Term Loan Lender will promptly return to Borrower
its existing Term Loan Note that is being replaced marked "Replaced". On the
Effective Date of this Amendment the outstanding principal balance of the Term
Loans shall be reallocated among the Term Loan Lenders such that the outstanding
principal amount of Term Loans owed to each Term


4



--------------------------------------------------------------------------------




Loan Lender shall be equal to such Term Loan Lender's Term Loan Commitment
Percentage of the outstanding principal amount of all Term Loans. On the
Effective Date, each of those Term Loan Lenders whose Term Loan Commitment
Percentage is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Term Loan Lenders whose Term Loan
Commitment Percentage is decreasing as necessary to accomplish the required
reallocation of the outstanding Term Loans.
References to Amended Documents. All references in the Loan Documents to the
Credit Agreement and the Guaranty amended in connection with this Amendment
shall be deemed a reference to the Credit Agreement and the Guaranty as modified
and amended herein.
Consent of Borrower and Guarantors. By execution of this Amendment, Guarantors
hereby expressly consent to the modifications and amendments relating to the
Credit Agreement and the Guaranty as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including, without limitation, the Guaranty), as modified and amended herein or
in connection with this Amendment, remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.
Representations. Borrower and Guarantors represent and warrant to Agent and the
Lenders as follows:
(a)    Authorization. The execution, delivery and performance of this Amendment
and the transactions contemplated hereby (i) are within the authority of
Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of such Persons, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of such Persons is subject or any judgment, order,
writ, injunction, license or permit applicable to such Persons, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons, other than the liens and encumbrances created by the Loan Documents.
(b)    Enforceability. The execution and delivery of this Amendment are valid
and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.
(c)    Approvals. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby do not require the approval or consent of
or approval of any Person or the authorization, consent, approval of or any
license or permit issued by, or any


5



--------------------------------------------------------------------------------




filing or registration with, or the giving of any notice to, any court,
department, board, commission or other governmental agency or authority other
than those already obtained.
(d)    Reaffirmation. Borrower and Guarantors reaffirm and restate as of the
date hereof each and every representation and warranty made by the Borrower, the
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.
No Default. By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.
Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree that
Borrower and Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loans or with
respect to any acts or omissions of Agent or any of the Lenders, or any past or
present officers, agents or employees of Agent or any of the Lenders, and each
of Borrower and Guarantors does hereby expressly waive, release and relinquish
any and all such defenses, setoffs, claims, counterclaims and causes of action,
if any.
Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Credit Agreement and the Guaranty amended in connection
herewith remain unaltered and in full force and effect, and the parties hereto
do hereby expressly ratify and confirm the Credit Agreement, the Guaranty and
other Loan Documents as modified and amended herein and therein. Guarantors
hereby consent to the terms of this Amendment and ratify the Guaranty. Nothing
in this Amendment or any other document delivered in connection herewith shall
be deemed or construed to constitute, and there has not otherwise occurred, a
novation, cancellation, satisfaction, release, extinguishment or substitution of
the indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents (including without limitation the Guaranty).
Counterparts. This Amendment may be executed in any number of counterparts which
shall together constitute but one and the same agreement.
Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.
Effective Date. The obligations of the undersigned parties under Sections 2, 3
and 4 of this Amendment shall be deemed effective and in full force and effect
(the “Effective Date”) only upon confirmation by the Agent of the satisfaction
of the following conditions:
(a)    the execution and delivery of this Amendment by Borrower, Guarantors,
Agent, the Required Lenders, and each Revolving Credit Lender whose Revolving
Credit


6



--------------------------------------------------------------------------------




Commitment is increasing or decreasing, and each Term Loan Lender whose Term
Loan Commitment is increasing or decreasing pursuant to this Amendment (and the
delivery to the Borrower of a copy of such fully-executed Amendment by the Agent
shall be evidence of satisfaction of this condition);
(b)    the delivery to Agent of an opinion of counsel to the Borrower and the
Guarantors addressed to the Agent and the Lenders dated as of the Effective Date
covering such matters as the Agent may reasonably request;
(c)    the delivery to Agent of a Revolving Credit Note duly executed by the
Borrower in favor of each Lender with a Revolving Credit Commitment that
increased or decreased in the amount set forth next to such Lender’s name on
Schedule 1.1 attached hereto;
(d)    the delivery to Agent of a Term Loan Note duly executed by the Borrower
in favor of each Lender with a Term Loan Commitment that increased or decreased
in the amount set forth next to such Lender’s name on Schedule 1.1 attached
hereto;
(e)    receipt by Agent of evidence that the Borrower shall pay
contemporaneously with the Effective Date all fees (including legal fees) due
and payable with respect to this Amendment and the Commitment Increase;
(f)    with respect to Borrower and each Guarantor, receipt by Agent of (i) such
resolutions, secretary’s and incumbency certificates, and organizational
documents, in each case as the Agent may reasonably request, and (ii) good
standing certificates for their respective state of incorporation or formation
issued not more than thirty (30) days prior to the Effective Date, in each case
as the Agent may reasonably request;
(g)    such other conditions as Agent may require in its reasonable discretion.


[SIGNATURES BEGIN ON NEXT PAGE]






7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its general partner



By: /s/ Todd Sakow
Name: Todd Sakow
Title:     Chief Financial Officer
(CORPORATE SEAL)
REIT:
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
By: /s/ Todd Sakow
Name:    Todd Sakow
Title:    Chief Financial Officer
(CORPORATE SEAL)


[SIGNATURES CONTINUED ON NEXT PAGE]








KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:
HC-11250 FALLBROOK DRIVE, LLC,
HCII-5525 MARIE AVENUE, LLC,
HEALTH CARE II-110 CHARLOIS BOULEVARD, LLC,
HCII-150 YORK STREET, LLC,
HCII-1800 PARK PLACE AVENUE, LLC,
HCII-5100 INDIAN CREEK PARKWAY, LLC,
DCII-505 W. MERRILL STREET, LLC,
HCII-30 PINNACLE DRIVE, LLC,
HCII-110 EAST MEDICAL CENTER BLVD., LLC,
HCII-15 ENTERPRISE DRIVE, LLC,
HCII-68 CAVALIER BOULEVARD, LLC,
HCII-107 FIRST PARK DRIVE, LLC,
HCII-3590 LUCILLE DRIVE, LLC,
HCII-237 WILLIAM HOWARD TAFT ROAD, LLC,
HCII-2752 CENTURY BOULEVARD, LLC,
HCII-200 MEMORIAL DRIVE, LLC,
DCII-5400-5510 FELTL ROAD, LLC,
HCII-2001 HERMANN DRIVE, LLC,
HCII-1131 PAPILLION PARKWAY, LLC,
HCII-HERITAGE PARK, LLC,
HCII-HPI HEALTHCARE PORTFOLIO, LLC,
HCII-750 12TH AVENUE, LLC,
DCII-700 AUSTIN AVENUE, LLC,
HCII HPI-3110 SW 89TH STREET, LLC,
HCII HPI-1616 S. KELLY AVENUE, LLC,
HCII HPI-3212 89TH STREET, LLC,
HCII HPI-300 NW 32ND STREET, LLC,
HCII HPI-3125 SW 89TH STREET, LLC,
HCII HPI-3115 SW 89TH STREET, LLC,
DCII-5225 EXCHANGE DRIVE, LLC,
DCII-3255 NEIL ARMSTRONG BOULEVARD, LLC,
DCII-200 CAMPUS DRIVE, LLC, and
HCII-11200 NORTH PORTLAND AVENUE, LLC,
each a Delaware limited liability company
By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership

By:
Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its general partner

By: /s/ Todd Sakow
Name:    Todd Sakow
Title:    Chief Financial Officer




KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------





[SIGNATURES CONTINUED ON NEXT PAGE]


HCII-30 PINNACLE DRIVE PA, LP, a Delaware limited partnership
By:
HCII-30 Pinnacle Drive, LLC, a Delaware limited liability company, its general
partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By: /s/ Todd Sakow
                            Name: Todd Sakow
                            Title: Chief Financial Officer
HCII-2752 CENTURY BOULEVARD PA, LP, a Delaware limited partnership
By:
HCII-2752 Century Boulevard, LLC, a Delaware limited liability company, its
general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By: /s/ Todd Sakow
                            Name: Todd Sakow
                            Title: Chief Financial Officer


[SIGNATURES CONTINUED ON NEXT PAGE]


KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------





HCII-110 CHARLOIS BOULEVARD, LP, a Delaware limited partnership
By:
Health Care II-Charlois Boulevard, LLC, a Delaware limited liability company,
its general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By: /s/ Todd Sakow
                            Name: Todd Sakow
                            Title: Chief Financial Officer
                        


[SIGNATURES CONTINUED ON NEXT PAGE]








KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------





AGENT AND LENDERS:
KEYBANK NATIONAL ASSOCIATION,
individually and as Agent

By: /s/ Kristin Centracchio
Name: Kristin Centracchio
Title:Vice President




[SIGNATURES CONTINUED ON NEXT PAGE]


KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------





SUNTRUST BANK, individually as a Lender and as Co‑Syndication Agent

By: /s/ Danny Stover
Name: Danny Stover
Title: Senior Vice President




[SIGNATURES CONTINUED ON NEXT PAGE]






KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION


By: /s/ Scott Rossbach
Name: Scott Rossbach
Title: Authorized Signatory




[SIGNATURES CONTINUED ON NEXT PAGE]


KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------





TEXAS CAPITAL BANK, N.A.


By: /s/ Brett A. Walker
Name: Brett A. Walker
Title: Senior Vice President




[SIGNATURES CONTINUED ON NEXT PAGE]






KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------






CADENCE BANK, N.A.


By: /s/ Drew Healy
Name: Drew Healy
Title: Senior Vice President




[SIGNATURES CONTINUED ON NEXT PAGE]






KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------






SYNOVUS BANK


By: /s/ David W. Bowman
Name: David W. Bowman
Title: Director






[SIGNATURES CONTINUED ON NEXT PAGE]






KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------






WOODFOREST NATIONAL BANK, a national banking association


By: /s/ Jacob McGee
Name: Jacob McGee
Title: Assistant Vice President






[SIGNATURES CONTINUED ON NEXT PAGE]






KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------






USAMERIBANK


By: /s/ Richard LeComte
Name: Richard LeComte
Title: Sr. Vice President






[SIGNATURES CONTINUED ON NEXT PAGE]






KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------






RENASANT BANK
By: /s/ Craig Gardella    
Name: Craig Gardella
Title: Executive Vice President


[SIGNATURES CONTINUED ON NEXT PAGE]








KeyBank/CV Reit II: Signature Page to First Amendment to
Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents

--------------------------------------------------------------------------------






SCHEDULE 1.1
LENDERS AND COMMITMENTS
REVOLVING CREDIT COMMITMENTS
Name and Address
Revolving Credit Commitment
Revolving Credit Commitment Percentage
KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Daniel Stegemoeller
Telephone: 770-510-2102
Facsimile: 770-510-2195


$57,785,000.00
21.8056603800%
LIBOR Lending Office
Same as Above
 
 
SunTrust Bank
303 Peachtree St NE, 22nd Floor
Atlanta, GA 30308
Attn: Danny Stover, SVP
Telephone: 404-813-5079


$57,785,000.00
21.8056603800%
LIBOR Lending Office
Same as Above


 
 
Capital One, National Association
Commercial & Specialty Finance
2 Bethesda Metro Center, 5th Floor
Bethesda, MD 20814
Attn: Portfolio Manager Healthcare Real Estate
Telephone: 301-280-0215
Telecopy: 301-280-0299


$31,700,000.00
11.9622641500%
LIBOR Lending Office
Same as Above
 
 
Texas Capital Bank, N.A.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attention: Rob Delph
Telephone: 214-932-6607
Facsimile: 214-932-6864


$31,700,000.00
11.9622641500%
LIBOR Lending Office
Same as Above


 
 






--------------------------------------------------------------------------------





Name and Address
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Cadence Bank, N.A.
102 Woodmont Boulevard, Suite 243
Nashville, Tennessee 37205
Attn: Andrew Warfield
Telephone: 615-345-0208
Facsimile: ____________


$27,170,000.00
10.2528301900%
LIBOR Lending Office
Same as Above


 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: Virgie Johnson
Telephone: 205-868-4840
Facsimile: 205-868-4749


$22,640,000.00
8.5433962260%
LIBOR Lending Office
Same as Above


 
 
Woodforest National Bank
1599 Lake Robbins Dr., Suite 100
The Woodlands, Texas 77380
Attention: John Ellis SVP and
                  Jacob McGee AVP
Telephone: 832-375-2368 (Ellis)
                    832-375-2601 (McGee)
Facsimile: 832-375-3368 (Ellis)
                   832-375-3601 (McGee)


$18,100,000.00
6.8301886790%
LIBOR Lending Office
Same as Above


 
 
USAmeriBank
113 E. Whiting Street
Tampa, Florida 33602
Attention: Richard P. LeComte
Telephone: 813-347-4708
Facsimile: 813-418-4051


$9,060,000.00
3.4188679250%
LIBOR Lending Office
Same as Above


 
 
Renasant Bank
1820 West End Avenue
Nashville, Tennessee 37203
Attention: Craig Gardella, EVP
Telephone: 615-234-1625
Facsimile: 615-340-3027


$9,060,000.00
3.4188679250%






--------------------------------------------------------------------------------





Name and Address
Revolving Credit Commitment
Revolving Credit Commitment Percentage
LIBOR Lending Office
Same as Above


 
 
 
 
 
TOTAL
$265,000,000.00
100%








--------------------------------------------------------------------------------





TOTAL TERM LOAN COMMITMENT
Name and Address
Term Loan Commitment
Term Loan 
Commitment Percentage
KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Daniel Stegemoeller
Telephone: 770-510-2102
Facsimile: 770-510-2195


$17,215,000.00
34.4300000000%
LIBOR Lending Office
Same as Above
 
 
SunTrust Bank
303 Peachtree St NE, 22nd Floor
Atlanta, GA 30308
Attn: Danny Stover, SVP
Telephone: 404-813-5079


$17,215,000.00
34.4300000000%
LIBOR Lending Office
Same as Above


 
 
Capital One, National Association
Commercial & Specialty Finance
2 Bethesda Metro Center, 5th Floor
Bethesda, MD 20814
Attn: Portfolio Manager Healthcare Real Estate
Telephone: 301-280-0215
Telecopy: 301-280-0299


$3,300,000.00
6.6000000000%
LIBOR Lending Office
Same as Above
 
 
Texas Capital Bank, N.A.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attention: Rob Delph
Telephone: 214-932-6607
Facsimile: 214-932-6864


$3,300,000.00
6.6000000000%
LIBOR Lending Office
Same as Above


 
 
Cadence Bank, N.A.
102 Woodmont Boulevard, Suite 243
Nashville, Tennessee 37205
Attn: Andrew Warfield
Telephone: 615-345-0208
Facsimile: ____________


$2,830,000.00
5.6600000000%






--------------------------------------------------------------------------------





Name and Address
Term Loan Commitment
Term Loan 
Commitment Percentage
LIBOR Lending Office
Same as Above


 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: Virgie Johnson
Telephone: 205-868-4840
Facsimile: 205-868-4749


$2,360,000.00
4.7200000000%
LIBOR Lending Office
Same as Above


 
 
Woodforest National Bank
1599 Lake Robbins Dr., Suite 100
The Woodlands, Texas 77380
Attention: John Ellis SVP and
                  Jacob McGee AVP
Telephone: 832-375-2368 (Ellis)
                    832-375-2601 (McGee)
Facsimile: 832-375-3368 (Ellis)
                   832-375-3601 (McGee)


$1,900,000.00
3.8000000000%
LIBOR Lending Office
Same as Above


 
 
USAmeriBank
113 E. Whiting Street
Tampa, Florida 33602
Attention: Richard P. LeComte
Telephone: 813-347-4708
Facsimile: 813-418-4051


$940,000.00
1.8800000000%
LIBOR Lending Office
Same as Above


 
 
Renasant Bank
1820 West End Avenue
Nashville, Tennessee 37203
Attention: Craig Gardella, EVP
Telephone: 615-234-1625
Facsimile: 615-340-3027


$940,000.00
1.8800000000%
LIBOR Lending Office
Same as Above


 
 
 
 
 
TOTAL
$50,000,000.00
100%










--------------------------------------------------------------------------------





TOTAL COMMITMENT
Name and Address
Total Commitment
Commitment Percentage
KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Daniel Stegemoeller
Telephone: 770-510-2102
Facsimile: 770-510-2195


$75,000,000.00
23.8095238100%
LIBOR Lending Office
Same as Above
 
 
SunTrust Bank
303 Peachtree St NE, 22nd Floor
Atlanta, GA 30308
Attn: Danny Stover, SVP
Telephone: 404-813-5079


$75,000,000.00
23.8095238100%
LIBOR Lending Office
Same as Above


 
 
Capital One, National Association
Commercial & Specialty Finance
2 Bethesda Metro Center, 5th Floor
Bethesda, MD 20814
Attn: Portfolio Manager Healthcare Real Estate
Telephone: 301-280-0215
Telecopy: 301-280-0299


$35,000,000.00
11.1111111100%
LIBOR Lending Office
Same as Above
 
 
Texas Capital Bank, N.A.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attention: Rob Delph
Telephone: 214-932-6607
Facsimile: 214-932-6864


$35,000,000.00
11.1111111100%
LIBOR Lending Office
Same as Above


 
 
Cadence Bank, N.A.
102 Woodmont Boulevard, Suite 243
Nashville, Tennessee 37205
Attn: Andrew Warfield
Telephone: 615-345-0208
Facsimile: ____________


$30,000,000.00
9.5238095240%






--------------------------------------------------------------------------------





Name and Address
Total Commitment
Commitment Percentage
LIBOR Lending Office
Same as Above


 
 
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: Virgie Johnson
Telephone: 205-868-4840
Facsimile: 205-868-4749


$25,000,000.00
7.9365079370%
LIBOR Lending Office
Same as Above


 
 
Woodforest National Bank
1599 Lake Robbins Drive, Suite 100
The Woodlands, Texas 77380
Attention: John Ellis SVP and  
      Jacob McGee AVP
Telephone: 832-375-2368 (Ellis)
   832-375-2601 (McGee)
Facsimile: 832-375-3368 (Ellis)
   832-375-3601 (McGee)


$20,000,000.00
6.3492063490%
LIBOR Lending Office
Same as Above


 
 
USAmeriBank
113 E. Whiting Street
Tampa, Florida 33602
Attention: Richard P. LeComte
Telephone: 813-347-4708
Facsimile: 813-418-4051


$10,000,000.00
3.1746031750%
LIBOR Lending Office
Same as Above


 
 
Renasant Bank
1820 West End Avenue
Nashville, Tennessee 37203
Attention: Craig Gardella, EVP
Telephone: 615-234-1625
Facsimile: 615-340-3027


$10,000,000.00
3.1746031750%
LIBOR Lending Office
Same as Above


 
 
 
 
 
TOTAL
$315,000,000.00
100%






